       Case 3:19-cv-00364-CWR-FKB Document 21 Filed 07/18/19 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY                     Case No. 3:19-cv-364-CWR-FKB
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                           Arising out of Case No. 3:18-cv-252,
PROPERTIES, LLC,                                   Securities and Exchange Commission v.
                                                   Arthur Lamar Adams and Madison
                 Plaintiff,                        Timber Properties, LLC

         v.                                        Hon. Carlton W. Reeves, District Judge

THE UPS STORE, INC.; HERRING
VENTURES, LLC d/b/a THE UPS STORE;
AUSTIN ELSEN; TAMMIE ELSEN;
COURTNEY HERRING; DIANE LOFTON;
CHANDLER WESTOVER; RAWLINGS &
MACINNIS, PA; TAMMY VINSON; and
JEANNIE CHISHOLM,

                Defendants.


                    UNOPPOSED MOTION FOR EXTENSION OF TIME

         COMES NOW Defendant, The UPS Store, Inc., (“Defendant”), by and through its

counsel of record, and respectfully submits this Unopposed Motion for Extension of Time to

Answer or Otherwise Respond to Plaintiff’s Amended Complaint. In support of its Motion,

Defendant would show unto the Court as follows:

         1.     Plaintiff filed her Amended Complaint on or about June 13, 2019. See Docket

Entry No. 14.

         2.     Defendant was served with Plaintiff’s Amended Complaint on or about July 9,

2019. See Docket Entry No. 20.

         3.     Accordingly, Defendant’s answer or other responsive pleading to Plaintiff’s

Amended Complaint is due on or about July 30, 2019.




PD.26567201.1
       Case 3:19-cv-00364-CWR-FKB Document 21 Filed 07/18/19 Page 2 of 5




         4.     In order to adequately respond to the allegations set forth in Plaintiff’s Amended

Complaint, Defendant respectfully requests a thirty (30) day extension of time, up to and

including, August 29, 2019 to answer or otherwise respond to Plaintiff’s Amended Complaint.

         5.     This Motion is not being made for purposes of delay but, is needed to allow

Defendant adequate time to fully investigate the allegations of the Amended Complaint and

prepare its answer or other responsive pleading to the same.

         6.     Plaintiff’s counsel has been contacted regarding the instant Motion and has no

objection thereto.

         7.     Given the nature of this Motion, Defendant requests that the Court waive the

requirement of a separate memorandum.

         WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests a thirty

(30) day extension of time, up to and including, August 29, 2019 to answer or otherwise respond

to Plaintiff’s Amended Complaint.

         Dated: July 18, 2019.

                                                 Respectfully submitted,

                                                 PHELPS DUNBAR, LLP



                                                 BY: /s/ LaToya C. Merritt
                                                     Reuben V. Anderson, MSB #1587
                                                     LaToya C. Merritt, MSB #100054
                                                     Jessica Terrill Pulliam, MSB #105510
                                                     4270 I-55 North
                                                     Jackson, Mississippi 39211-6391
                                                     Post Office Box 16114
                                                     Jackson, Mississippi 39236-6114
                                                     Telephone: 601-352-2300
                                                     Telecopier: 601-360-9777
                                                     Email: anderson@phelps.com
                                                             merrittl@phelps.com


                                                -2-

PD.26567201.1
       Case 3:19-cv-00364-CWR-FKB Document 21 Filed 07/18/19 Page 3 of 5




                                                pulliamj@phelps.com

                                           ATTORNEYS FOR DEFENDANT
                                           THE UPS STORE, INC.




                                     -3-

PD.26567201.1
       Case 3:19-cv-00364-CWR-FKB Document 21 Filed 07/18/19 Page 4 of 5




                                 CERTIFICATE OF SERVICE

         I, LATOYA C. MERRITT, do hereby certify that I electronically filed the above and

foregoing MOTION with the Clerk of the Court using the CM/ECF system which sent

notification of such filing to the following counsel of record:

Alysson Leigh Mills
Kristen D. Amond
Brent B. Barriere
Jason W. Burge
Rebekka C. Veith
FISHMAN HAYGOOD, LLP
201 St. Charles Avenue, Suite 4600
New Orleans, LA 70170-4600
(504) 586-5294
(504) 586-5250 (fax)
amills@fishmanhaygood.com
kamond@fishmanhaygood.com
bbarriere@fishmanhaygood.com
jburge@fishmanhaygood.com
rveith@fishmanhaygood.com

Lilli Evans Bass
Brown Bass & Jeter, PLLC
P.O. Box 22969
Jackson, MS 39225
(601) 487-8448
(601) 510-9934 (fax)
bass@bbjlawyers.com

ATTORNEYS FOR PLAINTIFF

G. Todd Burwell
Emily Kincses Lindsay
G. TODD BURWELL, PA
618 Crescent Blvd., Ste. 200
Ridgeland, MS 39157
(601) 427-4470
(601) 427-0189 (fax)
tburwell@gtbpa.com
elindsay@gtbpa.com

ATTORNEYS FOR RAWLINGS &

                                                -4-

PD.26567201.1
       Case 3:19-cv-00364-CWR-FKB Document 21 Filed 07/18/19 Page 5 of 5




MACINNIS, PA, JEANNIE CHISOLM,
AND TAMMY VINSON

William Lee Guice, III
RUSHING & GUICE, PLLC – Biloxi
P.O. Box 1925
Biloxi, MS 39533-1925
1000 Government St., Suite E
Ocean Springs, MS 39564
(228) 374-2313
(228) 875-5987
bguice@rushingguice.com

ATTORNEY FOR HERRING
VENTURES, LLC, AUSTIN ELSEN,
CHANDLER WESTOVER, COURTNEY
HERRING, DIANE LOFTON, AND
TAMMIE ELSEN



         THIS, the 18th day of July, 2019.



                                             /s/ LaToya C. Merritt
                                             LATOYA C. MERRITT




                                              -5-

PD.26567201.1
